 

[logo.jpg]

 

GBS ENTEPRIRSES INCORPORATED

585 Molly Lane

Woodstock, GA 30189

T: (404) 474-7256

 

January 23, 2012

 

David Darsch

 

Via email: d.darsch@ceo-cf.com

 

Re:Board of Directors - Offer Letter

 

Dear Mr. Darsch:

 

GBS Enterprises Incorporated, a Nevada corporation (the “Company”), is pleased
to offer you a director position on its Board of Directors (the “Board”).

 

Should you choose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all the terms and conditions relating to the services you are to
provide.

 

1.            Term. This Agreement shall be for the ensuing year, commencing on
January 30, 2012 (the “Effective Date”). Your term as director shall continue
until your successor is duly elected and qualified. The position shall be up for
re-election each year at the annual shareholder’s meeting in accordance with the
Company’s by-laws, and the terms and provisions of this Agreement shall remain
in full force and effect unless you resign from or are not re-elected to or are
dismissed from the position or unless otherwise revised on such terms as
mutually agreed to by you and the Company.

 

2.            Services. You shall render services as a member of the Board, as
well as a member of the Board’s Compensation/Corporate Governance committee,
(hereinafter your “Duties”). During the term of this Agreement, you shall attend
and participate in such number of meetings of the Board and of the committee(s)
of which you are a member as regularly or specially called in accordance with
the terms of the Company’s by-laws and/or the committee charters. You may attend
and participate at each such meeting, via teleconference, video conference or in
person. You shall consult with the other members of the Board and committee(s)
regularly and as reasonably necessary via telephone, electronic mail or other
reasonable forms of correspondence.

 

1

 

 

3.            Services for Others. You will be free to represent or perform
services for other persons during the term of this Agreement. However, you agree
that you do not presently perform and do not intend to perform, during the term
of this Agreement, similar Duties, consulting or other services for companies
whose businesses are or would be, in any way, directly competitive with the
Company (except for companies previously disclosed by you to the Company in
writing). Should you propose to perform similar Duties, consulting or other
services for any such company, you agree to notify the Company in writing in
advance (specifying the name of the organization for whom you propose to perform
such services) and to provide information to the Company sufficient to allow it
to determine if the performance of such services would conflict with areas of
interest to the Company. 

 

4.            Compensation. In consideration for your service as a member of the
Board, you shall receive cash compensation of $10,000.00 per calendar year of
service, payable on a quarterly basis by the fifteenth of each April, July,
October and January of each year, and prorated for partial time periods plus
additional compensation as described in the attached Board Compensation Plan
which might be amended from time to time. Additionally, you shall, for each year
of service, be granted an option (the “Option”) under the Company’s 2011 Stock
Option Plan (the “Plan”) to purchase up to 25,000 shares of the Company’s common
stock, $0.001 par value (the “Common Stock”), at a price per share equal to the
Fair Market Value (as defined in the Plan) exercisable for a period of three (3)
years from the Option grant date, and for each successive option grant the per
share exercise price shall be equal to the Fair Market Value of the Company’s
Common Stock on the grant date of the renewal of the service as independent
director. The Option shall be granted pursuant to, and the terms and conditions
of the Option shall be set forth in, an option agreement entered into between
you and the Company as of the grant date. The Company agrees to reimburse all of
your travel, hotel, car rental, meals and other reasonable expenses relating to
your attendance at meetings of the Board. In addition, the Company agrees to
reimburse you for reasonable expenses that you incur in connection with the
performance of your duties as a director of the Company, provided that you shall
seek the Company’s approval prior to the incurrence of any such expenses
exceeding $500. All payments to you shall be exclusive of all taxes and, in the
event that the Company is required to deduct any amount in respect of any taxes,
the Company shall make you whole by paying such amount so that the amount you
receive shall not be less than the amount set forth above.

 

Your compensation as a director in any future periods is subject to the
determination of the Board, and may differ in future periods should you continue
to serve on the Board but shall be no less than $10,000 (as a retainer)
annually.

 

2

 

 

5.            D&O Insurance Policy. You shall be included as an insured under
such directors’ and officers’ liability insurance (the “D&O Insurance”) that the
Company, at its sole discretion, maintains in an amount in coverage and with a
carrier as determined in the Board’s discretion; provided, however, that the
foregoing shall not be construed as obligating the Company to maintain any
directors’ and officers’ liability insurance. The Company represents that it
currently has D&O coverage in an amount not less than $5 million to cover you as
a named insured, and the Company further agrees that it will inform you in
advance of the cancellation or expiration, without replacement, of its current
D&O Insurance policy. The Company agrees that D&O Insurance coverage is a
substantive condition to your acceptance of your position as a member of the
Board, and that, in the event such policy expires or is terminated without being
replaced by a policy from a reasonable carrier, you may, without liability to
the Company; terminate your relationship with the Company.

 

6.            No Assignment. Because of the personal nature of the services to
be rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.

 

7.             Confidential Information; Non-Disclosure. In consideration of
your access to the premises of the Company and/or you access to certain
Confidential Information of the Company, in connection with your business
relationship with the Company, you hereby represent and agree as follows:

 

a.            Definition. For purposes of this Agreement the term “Confidential
Information” means:

 

i.    Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or

 

ii.    Any information which is related to the business of the Company and is
generally not known by non-Company personnel.

 

 iii.    By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, source code, formats,
marketing plans, and analyses, business plans and analyses, strategies,
forecasts, customer and supplier identities, characteristics and agreements.

 

3

 

 

b.            Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:

 

i.    Any information which becomes generally available to the public other than
as a result of a breach of the confidentiality portions of this Agreement, or
any other agreement requiring confidentiality between the Company and you;

 

ii.    Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

iii.    Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 

c.            Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company’s premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same. In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company. In the event that you receive any such documents
or items, other than through personal delivery as described in the preceding
sentence, you agree to inform the Company promptly of your possession of such
documents or items. You shall promptly return any such documents or items, along
with any reproductions or copies to the Company upon the Company’s demand or
upon termination of this agreement.

 

d.            No Disclosure. You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in your reasonable judgment in the course of your business
relationship with the Company. You further agree that you will not use any
Confidential Information without the prior written consent of the Company,
except as may be necessary in your reasonable judgment in the course of your
business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this agreement.

 

8.            Entire Agreement; Amendment; Waiver. This Agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of the
parties hereto. Waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
Agreement. The failure of any party at any time to require performance by any
other party of any provision of this Agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of this Agreement. 

 

4

 

 

9.            Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

[Remainder of the Page Intentionally Blank]

 

5

 

 

The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above. 

 

  Sincerely,       GBS ENTERPRISES INCORPORATED         By: /s/ Joerg Ott    
Name: Joerg Ott           Title:   Chairman and Chief Executive Officer

 

AGREED AND ACCEPTED:       /s/ David Darsch  

 

6

 

 

 BOARD COMPENSATION



 

· Board Member Retainer $2,500 per quarter = $10,000 · Audit Committee Chairman
Retainer $2,000 per quarter = $8,000 · Compensation Committee Chairman Retainer
$1,000 per year =  $1,000 · Compliance Committee Chairman Retainer $1,000 per
year =  $1,000 · Board Meeting fees $2,000/meeting (based on four meetings/year)
· Audit Meeting fees $2,000/meeting (based on four meetings/year) ·
Compensation/Compliance Meeting Fees $2,000/meeting (based on one meeting/year)
· Stock Options 25,000 option grants per year     (fair market value)  · Travel
TBD

 

Board fees are paid only to outside directors. Inside directors/employees
receive no fees/options.

 



   Board Member,
no committee
activity   Board Member,
committee
activity   Audit Committee
Chair   Compensation/
Compliance Committee Chair  Board Member Retainer  $10,000   $10.000   $10,000  
$10,000  Audit/Compensation/Compliance Committee Chair Retainer           
$8,000   $2,000  Board Meeting Fees (in person)  $8,000*  $8,000*  $8,000* 
$8,000* Board Meeting Fees (telephone)  $650   $650   $650   $650  Audit/      
$8,000**  $8,000**      Compensation/Compliance       $2,000***       $2,000***
Committee Meeting Fees                     TOTAL ANNUAL FEES  $18,000  
$28,000   $34,000   $22,000  Equity: Stock Options
(at fair market value)   7’500    7’500    10,000    10,000 

  

*) 4 meetings annually **) 4 meetings annually ***) 1 meeting annually

  

Annual total cost to the Company  Number of Outside
Board Members   Total Cost  Board Member Retainer   5   $50,000  Audit Committee
Chair Retainer   1   $8,000  Compensation/Compliance Chair Retainer   1  
$2,000  Board Meeting Fees   5   $40,000  Audit Committee Meeting Fees   2  
$16,000  Compensation/Compliance Meeting Fees   2   $4,000  TOTAL ANNUAL BoD
FEES       $120,000  Equity   5    125,000 

 



7



